Citation Nr: 0726387	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1940 to April 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a September 1950 rating decision, the veteran was granted 
service connection for a left herniorrhaphy and assigned a 
noncompensable rating.  This rating has remained in effect 
since.

In February 2004, the veteran filed a claim for an increased 
evaluation for his left inguinal hernia condition indicating 
that his condition had deteriorated.  In pertinent part, the 
veteran argues that he suffers from a missing testicle, and 
associated pain due to the hernia.  The veteran was not 
afforded a VA examination to determine the severity of his 
condition, instead, the RO relied on medical records from 
Trident Regional Medical Center dated December 2003 to 
February 2004 at which time the veteran underwent treatment 
for a perforated anterior duodenal ulcer, small bowel 
obstruction, ventral hernia, and severe adhesions.  The 
surgical reports from Trident Regional Medical Center were 
used in lieu of a VA examination.

The Board finds that the operative reports are inadequate to 
evaluate the veteran's service connected left inguinal hernia 
condition.  VA has the authority to schedule an examination 
when such is deemed to be necessary, and the veteran has an 
obligation to report for that examination.  38 C.F.R. § 3.326 
(2006).  An examination will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the severity of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  After the above have been completed, 
the RO must arrange for a VA examination 
of the veteran to determine the current 
severity of the service-connected left 
inguinal hernia.  The claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must describe 
all symptomatology associated with the 
left inguinal hernia, to include any 
associated pain.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

